Rivera, J.
(dissenting). For the reasons stated by the majority I agree that the facts and law support affirmance of the Appellate *103Division’s dismissal in People v Calaff, and that reversal and remittal is required in People v Lopez, in order to permit counsel to review the record and make any warranted submissions on behalf of defendant Lopez (see majority op at 102). However, I part ways with the majority in People v Perez and People v Dockery and would reverse in both cases.
In People v Perez, the defendant’s right to pursue a timely appeal was effectively thwarted by appellate counsel’s violations of the professional duties and obligations he owed the defendant. Despite the defendant’s years-long struggle to secure his attorney’s services in furtherance of the appeal from his conviction, today’s decision leaves him subject to possible life imprisonment without any appellate review of the merits of his claims. In People v Dockery, the record is bereft of any indication that the Appellate Division took into consideration that defendant was a juvenile when he was convicted and the impact of his age on the defendant’s ability to seek assistance with his appeal. Unlike the majority, I would expressly hold the Appellate Division must consider age when deciding whether to dismiss an appeal for failure to timely perfect.
Today’s majority opinions in Perez and Dockery violate the defendants’ fundamental rights to appeal their appellate convictions and, as a consequence, the Court’s decisions in these cases undermine public confidence in the legal profession and our system of justice. I dissent.
I.
“[A] defendant has a fundamental right to appellate review of a criminal conviction” (People v Yavru-Sakuk, 98 NY2d 56, 59 [2002], citing People v Harrison, 85 NY2d 794, 796 [1995], People v Montgomery, 24 NY2d 130, 132 [1969], and CPL 450.10). A defendant’s inexcusable delay in pursuing an appeal is grounds for dismissal (see CPL 470.60 [1] [appellate court may “dismiss such appeal upon the ground of . . . failure of timely prosecution or perfection thereof’]), but as we recognized in People v Paveras, the Appellate Division has broad authority to permit an appeal that is otherwise untimely to proceed (10 NY3d 227, 233 [2008], citing CPL 470.60 [1]). In fact, there is no legal impediment to the Appellate Division granting such permission in appropriate cases, regardless of the length of delay.
We have also recognized that “[t]he invariable importance of the fundamental right to an appeal, as well as the distinct role assumed by the Appellate Divisions within New York’s hierarchy *104of appellate review (see NY Const, art VI, § 5; see e.g. CPLR 5501 [c]), makes access to intermediate courts imperative” (People v Ventura, 17 NY3d 675, 680-681 [2011]). As a consequence, the Appellate Division’s broad statutory authority to dismiss pending appeals cannot be accorded such an expansive view as to curtail defendants’ basic entitlement to appellate consideration. As a matter of fundamental fairness, all criminal defendants shall be permitted to avail themselves of intermediate appellate courts as “the State has provided an absolute right to seek review in criminal prosecutions” (id. at 682 [citation omitted]; see also CPL 470.60 [1]). Where the Appellate Division exceeds acceptable bounds in the exercise of this authority, it abuses its discretion in dismissing the appeal (see e.g. id. at 679).
II.

People v Perez

Following his sentencing, in 1997 the defendant’s family retained an attorney to prosecute the appeal and paid him $30,000 as payment in full for his services. After taking some initial steps on behalf of the defendant this attorney failed to perfect the appeal, and, as the record reflects, violated his professional obligations by neglecting the defendant to work on other clients’ cases.
The attorney’s failures were so egregious as to be grounds for the defendant’s complaint to the Departmental Disciplinary Committee for the Appellate Division, First Department. As a result of its investigation, the Disciplinary Committee formally admonished the defendant’s attorney for violation of the Code of Professional Responsibility, DR 6-101 (a) (3). In its 2003 letter to the defendant’s mother, the Committee informed her that it had admonished the attorney for neglecting the defendant’s case based on the attorney’s admission that he performed “no work” on the appeal “for long periods of time, because he was working on other cases.”
Even though the attorney did not complete the work he was paid for, he continued to represent the defendant, apparently because the defendant lacked funds to hire new counsel. Unfortunately for the defendant, this attorney failed to move for an enlargement of time to perfect his appeal. Instead, on September 12, 2008, the attorney moved to vacate the conviction, pursuant to CPL 440.10 (1) (h), wholly avoiding presenting *105to the court his own professional failures and ineffectiveness in representing the defendant, and arguing instead that the trial counsel was ineffective for failing to challenge the legal sufficiency of the reckless/depraved indifference murder count. The People opposed, arguing that defendant had received overall meaningful representation at trial.
In December 2009, Supreme Court denied the motion in a one-paragraph decision stating, in part, that any alleged omission at trial by counsel “could have been raised as an issue on direct appeal (had defendant filed and perfected such an appeal).” In March, 2010, the attorney filed leave to appeal the denial of the 440 motion to the Appellate Division, which the Appellate Division denied in April 2010 (2010 NY Slip Op 67810[U] [2010]). No further action was taken by the attorney.
Then, in 2012, the defendant’s newly retained counsel filed a motion to enlarge the time within which to perfect the defendant’s appeal and attached a proposed brief for filing. The People cross-moved, pursuant to CPL 470.60, to dismiss the appeal for failure to timely prosecute. The Appellate Division, without opinion, denied the defendant’s motion and granted the People’s motion to dismiss the appeal (2013 NY Slip Op 63657[U] [2013]).
In this case, it cannot be disputed that the first appellate counsel’s failure to perfect the appeal within the time limit set forth in the First Department’s rules (see Rules of App Div, 1st Dept [22 NYCRR] § 600.8 [b]) and his subsequent ineffectiveness, placed defendant in peril of losing his right to appeal for failure to prosecute, and set in motion the events which ultimately resulted in the dismissal of the defendant’s appeal. The attorney’s neglect resulted in years of delay that the defendant could have spent seeking to appeal his conviction, and the money spent on the attorney could have been used to pay for actual services rendered by new counsel. Moreover, the defendant’s efforts to secure the attorney’s professional paid-for services required the expenditure of time and resources pursuing a complaint before the Disciplinary Committee. While the complaint resulted in the attorney’s admonishment, this was insufficient to undo the damage already done to the defendant, who by then had no funds to retain new counsel. Expecting his paid-for legal services, the defendant again relied on his attorney. However, when the attorney had the opportunity he failed to pursue a direct appeal. Moreover, the attorney ignored one of the strongest arguments in favor of a motion for enlargement *106of time to perfect the defendant’s appeal: attorney neglect as found by the Disciplinary Committee.
The defendant’s conduct, under the circumstances of this case, does not support dismissal of his appeal. First, the defendant does not bear any blame for the initial delay in seeking to perfect his appeal because it was his attorney who failed to work on the case. As the majority acknowledges, up to 2003 the defendant cannot be blamed for the delay in perfecting his appeal because the defendant’s attorney “was undoubtedly ineffective in failing to perfect the appeal that he was hired to pursue” (majority op at 100, citing People v Syville, 15 NY3d 391, 397-398 [2010]). Second, the defendant took action against his attorney in order to secure proper representation. The record shows that the defendant and his family paid counsel, and when it appeared the attorney was derelict in his obligations to his client, he was reported to the Disciplinary Committee, which acknowledged and thanked “the initiative and forthrightness” displayed in reporting the attorney to the Committee. Third, the defendant’s conduct throughout the years does not evince an abandonment of his right to appeal. Quite the opposite. For years, the defendant took all the appropriate steps to pursue his rights as provided for by our legal system: he retained an attorney to appeal his conviction; he complained to the appropriate professional disciplinary body about his attorney’s failures which, as the Committee noted, makes it possible “to improve the quality of legal representation available to the public”; and he filed a motion to request an enlargement of time to perfect his appeal and briefed the merits in support of his motion. Fourth, nothing in the record suggests that the defendant sought to “game the system” by manipulating events or circumstances surrounding his conviction and appeal.
The majority, nevertheless, concludes that once the Disciplinary Committee informed the defendant in 2003 that his lawyer was neglecting his case, he should have acted to perfect his appeal, and having failed to do so until 2012, he cannot complain that the Appellate Division dismissed his appeal (majority op at 100). Thus the majority concludes that the delay attributable to the defendant is the type of extremely long delay that “can bring a system into disrepute” (id. at 101). I disagree that the defendant’s actions were of such character that despite his own attorney’s ineffectiveness, the defendant should be foreclosed from a direct appeal. This is not the case where the defendant sat back for years and allowed an opportunity to appeal to pass, and with it caused prejudice to the People.
*107While placing the blame on defendant, the majority too easily discounts the impact of the attorney’s professional neglect, and continued representation of the defendant, his family and the viability of his appeal. For example, the defendant and his family were in a financially worse position from when they first retained the lawyer in 1997, having paid him thousands of dollars for undelivered services and having no additional financial resources to retain new counsel. The majority minimizes the significant financial hardship in which the defendant found himself because, according to the majority, the defendant could simply have requested assigned counsel. However, having already waited so long for his retained attorney to act, it was not unreasonable for the defendant to expect that, once admonished, the attorney would comply with his professional obligations. This choice seems even more plausible given that the Disciplinary Committee stated that the attorney had “initially performed some work on” the defendant’s appeal. Thus, the defendant could have found that the lawyer would be able to quickly act on his case, and since the Disciplinary Committee concluded that the lawyer had neglected the defendant, not that he was incompetent, the defendant could have expected the proper level of legal services would finally be provided.
“The right to appeal a criminal conviction is fundamental and cannot be lost because the defendant was unaware of its existence or because counsel failed to keep a promise to file or prosecute an appeal” (People v Melton, 35 NY2d 327, 329 [1974], citing People v Montgomery, 24 NY2d 130, 132 [1969]). I would not deny the fundamental right to appellate review because the defendant, now facing a lifetime of incarceration, entrusted his future to counsel who failed him (see generally Maples v Thomas, 565 US —, —, 132 S Ct 912, 924 [2012] [“a client cannot be charged with the acts or omissions of an attorney who has abandoned him”]).
III.

People v Dockery

In 1986, Alexander Dockery, then 15 years old and in the ninth grade, was charged with robbery in the first and second degrees (Penal Law §§ 160.15, 160.10). After a jury trial, the defendant was convicted of both counts and, now 16 years old, sentenced as a juvenile offender to an aggregate of 2 to 6 years’ imprisonment in a youth facility. The sentencing minutes reflect *108that defendant acknowledged receipt of the notice to appeal, and answered affirmatively when asked if his counsel advised him of his right to appeal.
In 1992, the defendant pleaded guilty to attempted criminal possession of a weapon in the third degree (Penal Law § 265.02). The defendant waived his right to appeal, but in adjudicating him a second violent felony offender the court inquired about the 1986 conviction. Defendant’s assigned counsel requested time to review the file from 1986, and the prosecutor stated that the “[1986 case] would have been appealed by now.” That, apparently, ended the discussion about the 1986 conviction.
In 2008, while incarcerated on another conviction, the defendant wrote a letter to the Appellate Division, First Department, requesting a copy of the notice of appeal filed in the 1986 case, a copy of the brief, and a copy of any other relevant documents. “Basically,” the defendant wrote, “I would like to know what the [outcome] of the appeal was.” The First Department responded by sending the defendant an in forma pauperis form. The defendant immediately filed an affidavit attesting to his indigency, and, apparently based on his own misunderstanding, stating incorrectly that he was represented by the Legal Aid Society in 1986.
The People opposed the defendant’s motion to appeal as a poor person and cross-moved for dismissal. The Legal Aid Society was served a copy of the People’s motion but filed no response. On December 30, 2008, the Appellate Division denied the defendant’s motion and granted the People’s motion to dismiss (2008 NY Slip Op 93213[U] [2008]).
In 2011, the defendant wrote to the Center for Appellate Litigation which then moved, on the defendant’s behalf, for reinstatement of the appeal and assignment of counsel. The Appellate Division reinstated the appeal without prejudice to the People to move for dismissal (2011 NY Slip Op 93263[U] [2011]), which the People did and which the defendant opposed. In 2012 the Appellate Division again dismissed the appeal, without opinion (2012 NY Slip Op 76557[U] [2012]).
The defendant contends that the Appellate Division abused its discretion by dismissing his appeal on the grounds of inaction and speculative claims of prejudice to the People. The defendant further argues that he believed his lawyer would “handle things” — which the defendant argues was a reasonable way for a defendant who was 15 at the time of conviction and *10916 at the time of sentencing, to view his situation and his attorney’s role. He argues that minors should not be expected to understand and appreciate the appeals process and should have assistance of counsel in applying for poor person relief.
It is generally accepted and well established that young people and adults mature at different rates and that children simply do not have the capacity to fully appreciate the world and the consequences of their actions and choices. As the United States Supreme Court stated in 2011 in J.D.B. v North Carolina, “[t]he law has historically reflected the same assumption that children characteristically lack the capacity to exercise mature judgment and possess only an incomplete ability to understand the world around them” (564 US —, —, 131 S Ct 2394, 2397 [2011]). “Children ‘generally are less mature and responsible than adults’ . . . [and] ‘often lack the experience, perspective, and judgment to recognize and avoid choices that could be detrimental to them’ ” (id. at —, 131 S Ct at 2403 [citations omitted]). Moreover, children “are more vulnerable or susceptible to . . . outside pressures than adults” (id. at —, 131 S Ct at 2403 [internal quotation marks omitted], citing Roper v Simmons, 543 US 551, 569 [2005]; see also Johnson v Texas, 509 US 350, 367 [1993] [“A lack of maturity and an underdeveloped sense of responsibility are found in youth more often than in adults and are more understandable among the young. These qualities often result in impetuous and ill-considered actions and decisions”]). The inescapable conclusion is that children are unable to understand life’s challenges or exercise judgment as would adults.
The defendant’s argument that minors simply cannot be expected to make their own informed choices about conduct that may carry significant legal consequences is supported by data. Studies have established that juveniles are unable to fully understand and appreciate their legal rights (see e.g. Graham v Florida, 560 US 48, 68 [2010] [“developments in psychology and brain science continue to show fundamental differences between juvenile and adult minds”]). The neuroscience research data confirms juveniles do not possess the maturity necessary to make decisions that, in the case of criminal convictions, carry lifelong consequences (see e.g. Nitin Gogtay et al., Dynamic Mapping of Human Cortical Development During Childhood Through Early Adulthood, Proc Natl Acad Sci, vol 101, No. 21 at 8177 [May 25, 2004], available at http://www.ncbi.nlm.nih.gov/pmc/articles/PMC419576/pdf/1018174.pdf; Linda Spear, The *110Behavioral Neuroscience of Adolescence, 108-111 [2009]). The inescapable conclusion is that the inherent differences between young people and adults impact on a defendant minor’s ability to appreciate and respond to the requirements of the appellate review process (see e.g. Laurence Steinberg et al., Age Differences in Future Orientation and Delay Discounting, Child Dev, vol 80, No. 1 at 30, 35-36 [Jan./Feb. 2009]).
A conviction and a criminal record can impose severe lifetime consequences before the child develops the capacity to appreciate fully the meaning of negative life choices (see Jari-Erik Nurmi, How Do Adolescents See Their Future ? A Review of the Development of Future Orientation and Planning, 11 Developmental Rev 1, 28-29 [1991]). The collateral consequences that accompany a criminal conviction are far reaching and can include the loss of the right to vote; loss of public benefits; exclusion from public housing; deportation for noncitizens; exclusion from jury service; and loss or exclusion from public employment (see generally Legal Action Center, After Prison: Roadblocks to Reentry, A Report on State Legal Barriers Facing People with Criminal Records [2004], available at http://www.lac.org/roadblocks-to-reentry/upload/lacreport/ LAC_PrintReport.pdf [accessed Mar. 20, 2013]). Moreover, a criminal record undermines efforts to redirect a youth in a positive, life-affirming direction (see generally Devah Pager, The Mark of a Criminal Record, Am J Soc, vol 108, No. 5 [Mar. 2003], available at https://www.princeton.edu/~pager/pager_ajs.pdf [accessed Mar. 21, 2014]). Given the potential impact on a young life, access to appellate review for this class of defendants is of critical importance. The stakes are simply too high to risk the future of a young person without at least considering how age may have affected the minor defendant’s conduct.
We ignore what science and experience tells us at our own peril. As related to the specific issues involved in this case, there is simply no reason not to acknowledge the scientific reality of differences based on age in cases involving requests to extend the period of time to appeal. The United States Supreme Court’s conclusion in the context of sentencing that “criminal procedure laws that fail to take defendants’ youthfulness into account at all [are] flawed” (Graham, 560 US at 76), is no less true in cases involving minor children and their right to appellate review (see People v Rudolph, 21 NY3d 497, 506 [2013, Graffeo, J., concurring] [“Young people who find themselves in *111the criminal courts are not comparable to adults in many respects — and our jurisprudence should reflect that fact”]).
Therefore, I would hold that before dismissing for failure to prosecute an appeal from a conviction imposed upon a minor defendant, the Appellate Division must consider the impact of the defendant’s age in determining whether the delay in pursuing the appeal is inexcusable, and failure to do so is an abuse of discretion. Accordingly, I would vote to remit back to the Appellate Division for such consideration.
IV
I share the majority’s concern that an extensive delay in the appellate process has an adverse impact on our criminal justice system. During any given year, the Appellate Division can hear and decide thousands of appeals. Indeed, our current legal system is plagued by many delays not attributable to defendants or the courts themselves, but due to the sheer volume of cases or other matters beyond the control of the People or the defendants.
Concern over the potential impact of untimely appeals on the criminal justice system, however, must not outweigh our responsibility to ensure the rights of defendants. For, as justice delayed lessens public confidence in our legal system, so do denials of rights to appellate review of defendants failed by their attorneys, and defendants whose youth impacts their ability to understand and appreciate the appellate process. I dissent.
Judges Graffeo, Read and Pigott concur with Judge Smith; Judge Rivera dissents in an opinion in which Chief Judge Lippman concurs; Judge Abdus-Salaam taking no part.
In People v Perez and People v Dockery: Order affirmed.
Chief Judge Lippman and Judges Graffeo, Read, Pigott and Rivera concur; Judge Abdus-Salaam taking no part.
In People v Calaff: Order affirmed.
Chief Judge Lippman and Judges Graffeo, Read, Pigott and Rivera concur; Judge Abdus-Salaam taking no part.
In People v Lopez: Order reversed and case remitted to the Appellate Division, First Department, for further proceedings in accordance with the opinion herein.